16-11385 - #92 File 07/11/19 Enter 07/11/19 16:04:40 Main Document Pg 1 of 6
16-11385 - #92 File 07/11/19 Enter 07/11/19 16:04:40 Main Document Pg 2 of 6
16-11385 - #92 File 07/11/19 Enter 07/11/19 16:04:40 Main Document Pg 3 of 6
16-11385 - #92 File 07/11/19 Enter 07/11/19 16:04:40 Main Document Pg 4 of 6
                           UNITED STATES BANKRUPTCY COURT
                            WESTERN DISTRICT OF LOUISIANA
                                 SHREVEPORT DIVISION

 In Re:                                            Case No. 16-11385

 Craig A. Turner
                                                   Chapter 13
 Karen L. Turner

 Debtors.                                          Judge John S. Hodge

                                    CERTIFICATE OF SERVICE

I certify that on July 11, 2019, a copy of the foregoing Notice of Mortgage Payment Change was
filed electronically. Notice of this filing will be sent to the following party/parties through the
Court’s ECF System. Party/Parties may access this filing through the Court’s system:

          Kelli Cook, Debtors’ Counsel
          kellilaw@cook4law.com

          Todd Johns, Chapter 13 Trustee
          ecf@shrevech13.com

          Office of the United States Trustee
          ustpregion05.sh.ecf@usdoj.gov

I further certify that on July 11, 2019, a copy of the foregoing Notice of Mortgage Payment
Change was mailed by first-class U.S. Mail, postage prepaid and properly addressed to the
following:

          Craig A. Turner, Debtor
          711 Drew Lane
          Minden, LA 71055




  16-11385 - #92 File 07/11/19 Enter 07/11/19 16:04:40 Main Document Pg 5 of 6
      Karen L. Turner
      711 Drew Lane
      Minden, LA 71055


Dated: July 11, 2019                   /s/ D. Anthony Sottile
                                       D. Anthony Sottile
                                       Authorized Agent for Creditor
                                       Sottile & Barile, LLC
                                       394 Wards Corner Road, Suite 180
                                       Loveland, OH 45140
                                       Phone: 513.444.4100
                                       Email: bankruptcy@sottileandbarile.com




 16-11385 - #92 File 07/11/19 Enter 07/11/19 16:04:40 Main Document Pg 6 of 6
